DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Election/Restrictions
Applicant’s election without traverse of claims 15-21 in the reply filed on 10/21/2022 is acknowledged. Newly added claims 25-34 are directed to the invention of claims 15-21 and have been examined herein.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 15, 19, 20, and 32 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Boyarsky et al. U.S. PGPUB No. 2010/0127189.

Regarding claim 15, Boyarsky discloses an apparatus comprising: a germicidal lamp 18 configured to emit ultraviolet light (“A UV light assembly 18” [0024]); a support structure 14 supporting the germicidal lamp 18; an automated actuator 26 for moving the germicidal lamp 18 relative to the support structure 14 (“motor 26 (or a similar driver) is activated and the lamp assembly is driven across the upper surface of keyboard 12 by the moving means 20 in such fashion that the UV radiation emitted by the lamp assembly neutralizes or kills any surface-based bacteria viruses, fungi, molds, and other undesirable pathogens and microorganisms on keyboard 12” [0025]); a processor 34; and a storage medium having program instructions which are executable by the processor (the host computer 34 stores programmed rules that are executed by the processor [0030]) for activating the automated actuator such that the germicidal lamp is repositioned continuously or periodically relative to the support structure while the germicidal lamp is emitting ultraviolet light (“moving means 20 will desirably move at an suitable speed and the radiation from the UV light assembly 18 will be of suitable intensity so as to disinfect the surface of the keyboard” [0025]).

Regarding claim 19, Boyarsky discloses that the apparatus is operationally floor-based and freestanding. The term “floor-based” is understood to be an intended use recitation and does not confer any particular structural element necessarily present within the device. The device of Boyarsky is capable of being placed on a floor, and may therefore be considered floor-based. The device of Boyarsky is freestanding since no additional support is necessary in order for base means 14 to provide the structural support for the device to function for ultraviolet sterilization.

Regarding claim 20, Boyarsky discloses that the apparatus is configured such that at least some light generated by the germicidal lamp 18 is propagated to a region which encircles an exterior surface (top surface of base means 14) of the apparatus (the imaginary region encircling the exterior surface of base means 14 can be any region immediately adjacent the exterior surface of base means 14) and further such that the light propagated to the encircling region during a room disinfection process collectively occupies an entirety of the encircling region (since the encircling region can be made to be any region which encompasses the entire irradiated region).
The claims do not specify that the apparatus forms an enclosed region, and the term “exterior surface” does not require that the apparatus form an enclosed region. The based means 14 has an outwardly exterior surface (as illustrated in figure 1), and this top surface is irradiated with ultraviolet radiation from ultraviolet light source 18.

Regarding claim 32, Boyarsky discloses a sensor configured and arranged to monitor a parameter associated with operation of the germicidal lamp (“The end stops define respective Starting and Ending Nodes, discussed below, and are preferably equipped with limit sensors 22a and 24a to stop turning of screw jack 20 when the UV light assembly approaches the end stops” [0024]).

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 16, 28, 30, 31, 32, and 33 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Boyarsky et al. U.S. PGPUB No. 2010/0127189 in view of Leben U.S. PGPUB No. 2010/0032589.

Regarding claim 16, Boyarsky discloses the claimed invention except that there is no explicit disclosure of a reflector.
 Leben discloses an apparatus comprising: a germicidal lamp 14 configured to emit ultraviolet light (“The sanitizing system 10 of embodiments of the present invention comprises a germicidal ultraviolet ("UV") light source 14 (hereinafter "UV light source")” [0026]); a support structure 38 supporting the germicidal lamp 14; an automated actuator 18 for moving the germicidal lamp relative to the support structure 38 (“a motor 18 for rotating or positioning the UV light source 14 in an active position” [0026]); a processor (“The controller 26 may also include… microprocessors” [0047]); and a storage medium (“The controller 26 may also include a memory component such as hard-disk drives, optical disks, floppy disks, random-access memory (RAM), read-only memory (ROM), cache memory, programmable ROM (PROM), erasable PROM (EPROM), and the like” [0047]) having program instructions which are executable by the processor for activating the automated actuator such that the germicidal lamp is repositioned continuously or periodically relative to the support structure (“When the controller receives signals that no humans or animals are present in the enclosed structure and that the door is in a closed position, the controller transmits a signal to the motor to move the ultraviolet light source from the inactive position to the active position and a signal to activate the ultraviolet light source” [Abstract]). Leben discloses a reflector 37 arranged to redirect light emitted from the germicidal lamp 14, wherein the reflector 37 and the germicidal lamp 14 comprise a moveable assembly (“the first mounting platform 16 includes a reflective surface 37 positioned on the first mounting platform and directly behind the UV light source 14” [0031]) and wherein the automated actuator 18 for moving the germicidal lamp is an automated actuator for moving the moveable assembly such that the reflector and the germicidal lamp are repositioned relative to the support structure ([0031]).
It would have been obvious to one possessing ordinary skill in the art before the invention to have modified Boyarsky with the movable reflector of Leben in order to concentrate and/or direct ultraviolet radiation, thereby increasing the efficiency of the UV light source.

Regarding claim 28, Boyarsky discloses the claimed invention except that there is no explicit disclosure of a reflector.
Leben discloses that processor 26 further comprises program instructions executable by the processor 26 for determining a movement characteristic of the reflector based on one or more characteristics of a room in which the apparatus is arranged (“The controller receives inputs from the first sensor, the second sensor, and the third sensor, and transmits outputs to the ultraviolet light source and the motor. When the controller receives signals that no humans or animals are present in the enclosed structure and that the door is in a closed position, the controller transmits a signal to the motor to move the ultraviolet light source from the inactive position to the active position and a signal to activate the ultraviolet light source” [Abstract]), and wherein the program instructions for activating the automated actuator comprises program instructions for activating the automated actuator in accordance with the determined movement characteristic (“If humans or animals are detected to be present in the enclosed structure or if the door is detected to be open, then the controller deactivates the ultraviolet light source and repositions the ultraviolet light source” [Abstract]). Reflector 37 is included with UV light source 14 and moves with the light source 14 when actuated by motor 18 (as illustrated in figure 4).
It would have been obvious to one possessing ordinary skill in the art before the invention to have modified Boyarsky with the movable reflector of Leben in order to concentrate and/or direct ultraviolet radiation, thereby increasing the efficiency of the UV light source.

Regarding claim 30, Boyarsky discloses the claimed invention except that there is no explicit disclosure of a reflector.
Leben discloses that processor 26 further comprises program instructions executable by the processor 26 for determining a movement characteristic of the reflector based on one or more characteristics of a room in which the apparatus is arranged (“The controller receives inputs from the first sensor, the second sensor, and the third sensor, and transmits outputs to the ultraviolet light source and the motor. When the controller receives signals that no humans or animals are present in the enclosed structure and that the door is in a closed position, the controller transmits a signal to the motor to move the ultraviolet light source from the inactive position to the active position and a signal to activate the ultraviolet light source” [Abstract]), and wherein the program instructions for activating the automated actuator comprises program instructions for activating the automated actuator in accordance with the determined movement characteristic (“If humans or animals are detected to be present in the enclosed structure or if the door is detected to be open, then the controller deactivates the ultraviolet light source and repositions the ultraviolet light source” [Abstract]). Reflector 37 is included with UV light source 14 and moves with the light source 14 when actuated by motor 18 (as illustrated in figure 4). The one or more characteristics comprise the number of objects (humans) in the room ([Abstract]).
It would have been obvious to one possessing ordinary skill in the art before the invention to have modified Boyarsky with the movable reflector of Leben in order to concentrate and/or direct ultraviolet radiation, thereby increasing the efficiency of the UV light source.

Regarding claim 31, Boyarsky discloses the claimed invention except that there is no explicit disclosure of a reflector.
Leben discloses one or more sensors for collecting data regarding the one or more characteristics of the room (“The controller receives inputs from the first sensor, the second sensor, and the third sensor, and transmits outputs to the ultraviolet light source and the motor. When the controller receives signals that no humans or animals are present in the enclosed structure and that the door is in a closed position, the controller transmits a signal to the motor to move the ultraviolet light source from the inactive position to the active position and a signal to activate the ultraviolet light source” [Abstract]).
It would have been obvious to one possessing ordinary skill in the art before the invention to have modified Boyarsky with the sensors of Leben in order to provide safety to human operators by automatically shutting off the ultraviolet light source upon detection of a human near the light source.

Regarding claim 33, Boyarsky discloses the claimed invention except that there is no explicit disclosure of a reflector.
Leben discloses one or more sensors for collecting data regarding the one or more characteristics of the room (“The controller receives inputs from the first sensor, the second sensor, and the third sensor, and transmits outputs to the ultraviolet light source and the motor. When the controller receives signals that no humans or animals are present in the enclosed structure and that the door is in a closed position, the controller transmits a signal to the motor to move the ultraviolet light source from the inactive position to the active position and a signal to activate the ultraviolet light source” [Abstract]); wherein the sensor is an ultraviolet light sensor (“The third sensor 25 may include… photodetectors, photoresistors, and the like” [0044]).
It would have been obvious to one possessing ordinary skill in the art before the invention to have modified Boyarsky with the sensors of Leben in order to provide safety to human operators by automatically shutting off the ultraviolet light source upon detection of a human near the light source.

Claims 17 and 18 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Boyarsky et al. U.S. PGPUB No. 2010/0127189 in view of Kreitenberg U.S. PGPUB No. 2011/0079732.

Regarding claim 17, although Boyarsky discloses that the apparatus is controlled by a host computer 34 and that a keyboard 12 is included on support structure 14 (as illustrated in figure 1), there is no explicit disclosure of a user interface comprising a touch-based input control arranged along an exterior surface of the support structure for activating operation of the apparatus to conduct a room disinfection process, wherein the program instructions are further for activating the germicidal lamp to emit light subsequent to receiving input from the user interface to conduct a room disinfection process. 
Kreitenberg discloses an ultraviolet sterilization apparatus wherein a user interface 32 comprising a touch-based input control (“There can be an activation switch 32 for the device 10, and the device itself is powered through a mains connected wire 22 from a mains power outlet” [0052]) arranged along an exterior surface of the support structure 11 for activating operation of the apparatus to conduct a room disinfection process (since switch 32 is located along an exterior surface of support 11 which supports germicidal lamps 28, and the switch 32 activates the lamps 28 to disinfect a room contained within housing 11, as illustrated in figure 1), wherein the control from switch 28 activates the germicidal lamp 28 to emit light subsequent to receiving input from the user interface to conduct a room disinfection process. 
It would have been obvious to one possessing ordinary skill in the art before the invention to have modified Boyarsky with the user interface of Kreitenberg in order to allow a user to control an ultraviolet disinfection process so that the procedure may be performed only when it is desired by the user.

Regarding claim 18, although Boyarsky discloses that the apparatus is controlled by a host computer 34 and that a keyboard 12 is included on support structure 14 (as illustrated in figure 1), there is no explicit disclosure of a user interface comprising a touch-based input control arranged along an exterior surface of the support structure for activating operation of the apparatus to conduct a room disinfection process, wherein the program instructions are further for activating the germicidal lamp to emit light subsequent to receiving input from the user interface to conduct a room disinfection process. 
Kreitenberg discloses a user interface 32 selectively activating different operation modes (on or off) of a room disinfection process (for disinfecting the room contained within housing 11). 
It would have been obvious to one possessing ordinary skill in the art before the invention to have modified Boyarsky with the user interface of Kreitenberg in order to allow a user to control an ultraviolet disinfection process so that the procedure may be performed only when it is desired by the user.

Claim 21 and 25 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Boyarsky et al. U.S. PGPUB No. 2010/0127189 in view of D’Agostino et al. U.S. PGPUB No. 2009/0126145.

Regarding claim 21, Boyarsky discloses the claimed invention except that while Boyarsky provides movement of the UV light assembly along direction 28, there is no explicit disclosure of wheels along a bottom of the apparatus, wherein the apparatus is configured such that the light emitted from the germicidal lamp is emitted to a region exterior to the apparatus. 
D’Agostino discloses an apparatus comprising: a germicidal lamp 47 configured to emit ultraviolet light (“UV lamp 47 for emitting UV radiation” [0037]); a support structure 49 supporting the germicidal lamp 47; and further comprising wheels 33 along a bottom of the apparatus (as illustrated in figure 1), wherein the apparatus is configured such that the light emitted from the germicidal lamp is emitted to a region exterior to the apparatus (“a reflector 51 for reflecting downward UV light emitted from UV lamp 47” [0037]). D’Agostino discloses a reflector 51 arranged at an elevation above the germicidal lamp when the wheels are arranged on a floor area in which the apparatus is arranged (as illustrated in figure 1 [0037]).
It would have been obvious to one possessing ordinary skill in the art before the invention to have modified Boyarsky with the movable cart (including wheels) of D’Agostino in order to allow the apparatus to be moved to other locations where it may be used to perform sterilization in other locations.

Regarding claim 25, Boyarsky discloses the claimed invention except that while Boyarsky provides movement of the UV light assembly along direction 28, there is no explicit disclosure of wheels along a bottom of the apparatus, wherein the apparatus is configured such that the light emitted from the germicidal lamp is emitted to a region exterior to the apparatus. 
D’Agostino discloses an apparatus comprising: a germicidal lamp 47 configured to emit ultraviolet light (“UV lamp 47 for emitting UV radiation” [0037]); a support structure 49 supporting the germicidal lamp 47; and further comprising wheels 33 along a bottom of the apparatus (as illustrated in figure 1), wherein the apparatus is configured such that the light emitted from the germicidal lamp is emitted to a region exterior to the apparatus (“a reflector 51 for reflecting downward UV light emitted from UV lamp 47” [0037]). D’Agostino discloses a reflector 51 arranged at an elevation above the germicidal lamp when the wheels are arranged on a floor area in which the apparatus is arranged (as illustrated in figure 1 [0037]).
It would have been obvious to one possessing ordinary skill in the art before the invention to have modified Boyarsky with the movable cart (including wheels) of D’Agostino in order to allow the apparatus to be moved to other locations where it may be used to perform sterilization in other locations.

Claim 21, 25, and 26 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Boyarsky et al. U.S. PGPUB No. 2010/0127189 in view of Scheir et al. U.S. PGPUB No. 2004/0175290.

Regarding claim 21, Boyarsky discloses the claimed invention except that while Boyarsky provides movement of the UV light assembly along direction 28, there is no explicit disclosure of wheels along a bottom of the apparatus, wherein the apparatus is configured such that the light emitted from the germicidal lamp is emitted to a region exterior to the apparatus. 
Scheir discloses an apparatus comprising: a germicidal lamp 132 configured to emit ultraviolet light (“the lamp 132 is a UV emitting lamp that emits UVC radiation” [0032]); a support structure 250 supporting the germicidal lamp 132; and further comprising wheels 260 along a bottom of the apparatus (as illustrated in figure 2B), wherein the apparatus is configured such that the light emitted from the germicidal lamp is emitted to a region exterior to the apparatus (“the locking clamp 276 may be adjustable so that the reflector housing 270 may rotate about upper portion 250C. In this way, the locking clamp allows a user to control the direction of UV radiation emitted to a food processing device that is above, below or to the side of the lamp included in the light emitting treatment system” [0039]). Scheir discloses a reflector 270 arranged at an elevation above or below (depending on the orientation, as described in paragraph [0039]) the germicidal lamp when the wheels are arranged on a floor area in which the apparatus is arranged (as illustrated in figure 2B and described in paragraph [0039]).
It would have been obvious to one possessing ordinary skill in the art before the invention to have modified Boyarsky with the movable cart (including wheels) of Scheir in order to allow the apparatus to be moved to other locations where it may be used to perform sterilization in other locations.

Regarding claim 25, Boyarsky discloses the claimed invention except that while Boyarsky provides movement of the UV light assembly along direction 28, there is no explicit disclosure of wheels along a bottom of the apparatus, wherein the apparatus is configured such that the light emitted from the germicidal lamp is emitted to a region exterior to the apparatus. 
Scheir discloses an apparatus comprising: a germicidal lamp 132 configured to emit ultraviolet light (“the lamp 132 is a UV emitting lamp that emits UVC radiation” [0032]); a support structure 250 supporting the germicidal lamp 132; and further comprising wheels 260 along a bottom of the apparatus (as illustrated in figure 2B), wherein the apparatus is configured such that the light emitted from the germicidal lamp is emitted to a region exterior to the apparatus (“the locking clamp 276 may be adjustable so that the reflector housing 270 may rotate about upper portion 250C. In this way, the locking clamp allows a user to control the direction of UV radiation emitted to a food processing device that is above, below or to the side of the lamp included in the light emitting treatment system” [0039]). Scheir discloses a reflector 270 arranged at an elevation above or below (depending on the orientation, as described in paragraph [0039]) the germicidal lamp when the wheels are arranged on a floor area in which the apparatus is arranged (as illustrated in figure 2B and described in paragraph [0039]).
It would have been obvious to one possessing ordinary skill in the art before the invention to have modified Boyarsky with the movable cart (including wheels) of Scheir in order to allow the apparatus to be moved to other locations where it may be used to perform sterilization in other locations.

Regarding claim 26, Boyarsky discloses the claimed invention except that while Boyarsky provides movement of the UV light assembly along direction 28, there is no explicit disclosure of wheels along a bottom of the apparatus, wherein the apparatus is configured such that the light emitted from the germicidal lamp is emitted to a region exterior to the apparatus. 
Scheir discloses an apparatus comprising: a germicidal lamp 132 configured to emit ultraviolet light (“the lamp 132 is a UV emitting lamp that emits UVC radiation” [0032]); a support structure 250 supporting the germicidal lamp 132; and further comprising wheels 260 along a bottom of the apparatus (as illustrated in figure 2B), wherein the apparatus is configured such that the light emitted from the germicidal lamp is emitted to a region exterior to the apparatus (“the locking clamp 276 may be adjustable so that the reflector housing 270 may rotate about upper portion 250C. In this way, the locking clamp allows a user to control the direction of UV radiation emitted to a food processing device that is above, below or to the side of the lamp included in the light emitting treatment system” [0039]). Scheir discloses a reflector 270 arranged at an elevation above or below (depending on the orientation, as described in paragraph [0039]) the germicidal lamp when the wheels are arranged on a floor area in which the apparatus is arranged (as illustrated in figure 2B and described in paragraph [0039]).
It would have been obvious to one possessing ordinary skill in the art before the invention to have modified Boyarsky with the movable cart (including wheels) of Scheir in order to allow the apparatus to be moved to other locations where it may be used to perform sterilization in other locations.

Claim 21 and 27 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Boyarsky et al. U.S. PGPUB No. 2010/0127189 in view of Huang et al. U.S. PGPUB No. 2006/0011397.

Regarding claim 21, Boyarsky discloses the claimed invention except that while Boyarsky provides movement of the UV light assembly along direction 28, there is no explicit disclosure of wheels along a bottom of the apparatus, wherein the apparatus is configured such that the light emitted from the germicidal lamp is emitted to a region exterior to the apparatus. 
Huang discloses an apparatus comprising: a germicidal lamp 17 configured to emit ultraviolet light (“the ultraviolet radiation tube 17 may be activated to kill all the bacteria and microorganisms in the air conduit 3” [0020]); a support structure 14 supporting the germicidal lamp 17; an actuator 15 for moving the germicidal lamp 17 relative to the support structure 14 (“Referring to FIGS. 3A and 3B, when the cart 1 is not in use, a user may move the upright support 15 forwards to allow the two protrusions 171 of to the ultraviolet radiation tube 17 to disengage with the two grooves 151 of the upright support 15 so that the ultraviolet radiation tube 17 may be retracted into a horizontal position, which makes it easier for the cart 1 to be stored away” [0021]); and further comprising wheels along a bottom of the apparatus (as illustrated in figure 1), wherein the apparatus is configured such that the light emitted from the germicidal lamp is emitted to a region exterior to the apparatus (as illustrated in figure 2 [0020]).
It would have been obvious to one possessing ordinary skill in the art before the invention to have modified Boyarsky with the movable cart (including wheels) of Huang in order to allow the apparatus to be moved to other locations where it may be used to perform sterilization in other locations.

Regarding claim 27, Boyarsky discloses the claimed invention except that while Boyarsky provides movement of the UV light assembly along direction 28, there is no explicit disclosure of wheels along a bottom of the apparatus, wherein the apparatus is configured such that the light emitted from the germicidal lamp is emitted to a region exterior to the apparatus. 
Huang discloses an apparatus comprising: a germicidal lamp 17 configured to emit ultraviolet light (“the ultraviolet radiation tube 17 may be activated to kill all the bacteria and microorganisms in the air conduit 3” [0020]); a support structure 14 supporting the germicidal lamp 17; an actuator 15 for moving the germicidal lamp 17 relative to the support structure 14 (“Referring to FIGS. 3A and 3B, when the cart 1 is not in use, a user may move the upright support 15 forwards to allow the two protrusions 171 of to the ultraviolet radiation tube 17 to disengage with the two grooves 151 of the upright support 15 so that the ultraviolet radiation tube 17 may be retracted into a horizontal position, which makes it easier for the cart 1 to be stored away” [0021]); and further comprising wheels along a bottom of the apparatus (as illustrated in figure 1), wherein the apparatus is configured such that the light emitted from the germicidal lamp is emitted to a region exterior to the apparatus (as illustrated in figure 2 [0020]). The germicidal lamp 17 is arranged lengthwise perpendicular to a plane of the apparatus at which the germicidal lamp is supported when the wheels are arranged on a floor of an area in which the apparatus is arranged (as illustrated in figure 3B). 
It would have been obvious to one possessing ordinary skill in the art before the invention to have modified Boyarsky with the movable cart (including wheels) of Huang in order to allow the apparatus to be moved to other locations where it may be used to perform sterilization in other locations.

Claim 34 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Boyarsky et al. U.S. PGPUB No. 2010/0127189 in view of Scheir et al. U.S. PGPUB No. 2006/0284109.

Regarding claim 34, Boyarsky discloses the claimed invention except that while Boyarsky discloses an ultraviolet light source there is no explicit disclosure that the germicidal lamp is a discharge lamp.
Scheir discloses a mobile germicidal light source system for irradiating ultraviolet radiation, wherein “Examples of germicidal lamps include electric discharge lamps and solid state devices” [0015].
It would have been obvious to one possessing ordinary skill in the art before the invention to have modified the generic ultraviolet light source of Boyarsky with the specifically disclosed ultraviolet light source of Scheir in order to provide a commercially available ultraviolet light source for embodying the generic ultraviolet light source of Boyarsky.

Allowable Subject Matter
Claim 29 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Regarding claim 29; the prior art fails to teach or reasonably suggest, in combination with the other claim limitations, a germicidal lamp configured to emit ultraviolet light; a storage medium having program instructions which are executable by a processor for activating an automated actuator for moving the germicidal lamp relative to a support structure that supports the germicidal lamp such that the germicidal lamp is repositioned continuously or periodically relative to the support structure while the germicidal lamp is emitting ultraviolet light; the program instructions determining a movement characteristic of a reflector based on a size of a room in which the apparatus is arranged, and wherein the program instructions for activating the automated actuator comprise program instructions for activating the automated actuator in accordance with the determined movement characteristic.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON L MCCORMACK whose telephone number is (571)270-1489. The examiner can normally be reached M-Th 7:00AM-5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on 571-272-2293. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON L MCCORMACK/Examiner, Art Unit 2881